  Case: 1:15-cv-11639 Document #: 250 Filed: 03/25/20 Page 1 of 5 PageID #:6210




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

SVANACO, INC. d/b/a americaneagle.com,       )
                                             )
                    Plaintiff,               )
                                             )
             v.                              )      No. 1:15-cv-11639
                                             )
JONATHAN BRAND,                              )      Hon. Andrea R. Wood
MARTY GILMAN, INC.,                          )
                                             )
                    Defendants.              )

            PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT
          AGREEMENT WITH DEFENDANT MARTY GILMAN, INC.

      Plaintiff, Svanaco, Inc. d/b/a americaneagle.com (“Svanaco”), by its attorneys,

for its Motion to Enforce Settlement Agreement with Defendant Marty Gilman, Inc.

(“MGI”), states as follows:

     1.      On February 5, 2020, Svanaco and MGI participated in a settlement

conference with Magistrate Judge Susan Cox.

     2.      At the settlement conference, Svanaco and MGI came to an agreement,

the basic terms of which were memorialized and agreed to in the document attached

hereto as Exhibit A (the “Term Sheet”). As evidenced in the Term Sheet, the

agreement between the parties included a concession by Svanaco that MGI could

make its payment to Svanaco in twelve equal monthly installments.
    Case: 1:15-cv-11639 Document #: 250 Filed: 03/25/20 Page 2 of 5 PageID #:6211




      3.       Based on the Term Sheet, Plaintiff’s counsel drafted a final version of a

Mutual Release and Settlement Agreement and tendered it to counsel for MGI on

February 19, 2020. A copy of that version is attached hereto as Exhibit B. 1

      4.       Although not included in the Term Sheet, Plaintiff made clear at the

settlement conference that because the payment to Svanaco would be made over

time, the final agreement needed to have provisions addressing breach of the

agreement, an opportunity for cure, and consequences of a failure to cure. Plaintiff

included such terms in the draft of the Mutual Release and Settlement Agreement

tendered to MGI.

      5.       At a status hearing before this Court on February 27, 2020, counsel for

MGI represented to the Court that it had very minor changes to the Mutual Release

and Settlement Agreement and would provide a redlined draft to counsel for

Svanaco by close of business on March 2, 2020.

      6.       MGI did not tender a redlined version of Plaintiff’s draft of the Mutual

Release and Settlement Agreement on March 2, 2020, as represented. Instead,

counsel for MGI tendered a wholly new Mutual Release and Settlement Agreement

to counsel for Svanaco on March 16, 2020.

      7.       The MGI version of the Mutual Release and Settlement Agreement

pushed out the date for the first payment until July 1, 2020. Contrary to the Term

Sheet, it did not include a mutual non-disparagement clause but instead required



1       The amount of consideration agreed to by the parties has been redacted in both Exhibits A
and B to maintain agreed-upon confidentiality. Plaintiff will file the non-redacted versions with the
Court if requested.

                                                  2
  Case: 1:15-cv-11639 Document #: 250 Filed: 03/25/20 Page 3 of 5 PageID #:6212




Svanaco—but not MGI—to agree to a non-disparagement provision. It also did not

include any provisions for breach of the agreement, opportunity to cure, or

consequences of a failure to cure. In addition, MGI removed the language in the

release that made clear that Svanaco’s release of MGI could not be construed to

include Defendant Jonathan Brand. See Ex. B at ¶ 4.

     8.      Svanaco is especially concerned about MGI’s removal of that release

language and the non-disparagement provision as it applies to MGI given the

nature of the claims here. At Brand’s deposition on February 22, 2018, it was

apparent that Neil Gilman, MGI’s President, has maintained a relationship with

Brand. Svanaco is concerned that if there is no non-disparagement clause in the

Mutual Release and Settlement Agreement, Gilman will team up with Brand once

again and they will continue their campaign of defamation.

     9.      Svanaco is willing to be reasonable given the circumstances

surrounding the COVID-19 pandemic, and would agree to push out the start date of

the settlement payments to May 1, 2020, consistent with other extensions of

deadlines included in the Northern District of Illinois’s General Orders. The

pandemic is not a reason, however, to renege on agreements that were made and

should have been finalized weeks ago, as MGI represented they would be.

      WHEREFORE, plaintiff Svanaco, Inc. d/b/a Americaneagle.com, respectfully

requests that this Court enforce the settlement agreement between Svanaco and

MGI, order Svanaco to abide by the terms of the Mutual Release and Settlement




                                          3
  Case: 1:15-cv-11639 Document #: 250 Filed: 03/25/20 Page 4 of 5 PageID #:6213




Agreement as memorialized in Exhibit B hereto, and grant such other and further

relief as may be just and proper.



                                    Respectfully submitted,

                                    SVANACO, Inc. d/b/a americaneagle.com,


                          By:       /s/ Cynthia H. Hyndman_____________
                                           One of its Attorneys


Cynthia H. Hyndman
Robert L. Margolis
ROBINSON CURLEY & CLAYTON, P.C.
300 South Wacker Dr., Suite 1700
Chicago, Illinois 60606
(312) 663-3100 (telephone)
(312) 663-0303 (fax)
chyndman@robinsoncurley.com
rmargolis@robinsoncurley.com




                                            4
  Case: 1:15-cv-11639 Document #: 250 Filed: 03/25/20 Page 5 of 5 PageID #:6214




                         CERTIFICATE OF SERVICE

      I, Cynthia H. Hyndman, an attorney, hereby certify that I caused a copy of

the foregoing PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT

AGREEMENT WITH DEFENDANT MARTY GILMAN, INC. to be served on all

counsel of record by electronic transmission via CM/ECF, as well as to Defendant

Jonathan Brand by emailing it to jbrand1978@aol.com on March 25, 2020.



                                            /s/ Cynthia H. Hyndman




                                        5
